 


109 HR 2938 IH: Environmentally Responsible Windpower Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2938 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Duncan (for himself and Mr. Gordon) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Resources and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for local control for the siting of windmills. 
 
 
1.Short titleThis Act may be cited as the Environmentally Responsible Windpower Act of 2005. 
2.Local control for siting of windmills 
(a)Local notificationPrior to the Federal Energy Regulatory Commission issuing to any wind turbine project its Exempt-Wholesale Generator Status, Market-Based Rate Authority, or Qualified Facility rate schedule, the wind project shall complete its Local Notification Process. 
(b)Local Notification Process 
(1)In this section, the term Local Authorities means the governing body, and the senior executive of the body, at the lowest level of government that possesses authority under State law to carry out this Act. 
(2)An applicant shall notify in writing the Local Authorities on the day of the filing of such Market-Based Rate application or Federal Energy Regulatory Commission Form number 556 (or a successor form) at the Federal Energy Regulatory Commission. Evidence of such notification shall be submitted to the Federal Energy Regulatory Commission. 
(3)The Federal Energy Regulatory Commission shall notify in writing the Local Authorities within 10 days of the filing of such Market-Based Rate application or Federal Energy Regulatory Commission Form number 556 (or a successor form) at the Federal Energy Regulatory Commission. 
(4)The Federal Energy Regulatory Commission shall not issue to the project Market-Based Rate Authority, Exempt Wholesaler Generator Status, or Qualified Facility rate schedule, until 180 days after the date on which the Federal Energy Regulatory Commission notifies the Local Authorities under paragraph (3). 
(c)Highly Scenic Area and Federal land 
(1)A Highly Scenic Area is— 
(A)any area listed as an official United Nations Educational, Scientific, and Cultural Organization World Heritage Site, as supported by the Department of the Interior, the National Park Service, and the International Council on Monuments and Sites; 
(B)land designated as a National Park; 
(C)a National Lakeshore; 
(D)a National Seashore; 
(E)a National Wildlife Refuge that is adjacent to an ocean; or 
(F)a National Military Park. 
(2)A Qualified Wind Project is any wind-turbine project located— 
(A) 
(i)in a Highly Scenic Area; or 
(ii)within 20 miles of the boundaries of an area described in subparagraph (A), (B), (C), (D), or (F) of paragraph (1); or 
(B)within 20 miles off the coast of a National Wildlife Refuge that is adjacent to an ocean. 
(3)Prior to the Federal Energy Regulatory Commission issuing to a Qualified Wind Project its Exempt-Wholesale Generator Status, Market-Based Rate Authority, or Qualified Facility rate schedule, an environmental impact statement shall be conducted and completed by the lead agency in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). If no lead agency is designated, the lead agency shall be the Department of the Interior. 
(4)The environmental impact statement determination shall be issued within 12 months of the date of application. 
(5)Such environmental impact statement review shall include a cumulative impacts analysis addressing visual impacts and avian mortality analysis of a Qualified Wind Project. 
(6)A Qualified Wind Project shall not be eligible for any Federal tax subsidy. 
(d)Effective date 
(1)This section shall expire 10 years after the date of enactment of this Act. 
(2)Nothing in this section shall prevent or discourage environmental review of any wind projects or any Qualified Wind Project on a State or local level. 
 
